


EXHIBIT 10.1


CONFIDENTIAL TREATMENT REQUESTED
THIS DOCUMENT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED MATERIAL IS MARKED WITH A [****] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
AMENDMENT NO. THREE
TO
AMENDED AND RESTATED
PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
BETWEEN COMENITY BANK
AND
STAGE STORES, INC.
SPECIALTY RETAILERS, INC.


THIS AMENDMENT NO. THREE (“Amendment No. 3”) to that certain AMENDED and
RESTATED PRIVATE LABEL CREDIT CARD PLAN AGREEMENT entered into as of the 8th day
of August, 2012 and effective as of the 1st day of August 2012 (“Agreement”)
between Stage Stores, Inc. (“SSI”) and Specialty Retailers, Inc. (“SRI”) (with
SSI and SRI hereinafter collectively referred to as “Stage”) and Comenity Bank
(formerly known as World Financial Network Bank) (“Bank”), is entered into by
and between Bank and SSI on May 4, 2014 (the “Amendment No. 3 Effective Date”).


WHEREAS, Stage and Bank previously entered into the Agreement pursuant to which,
among other things, Stage requested Bank to, and Bank agreed to, extend credit
to qualifying individuals in the form of private label open-ended credit card
accounts for the purchase of Goods and/or Services from Stage through designated
Sales Channels and to issue Credit Cards to qualifying individuals under the
Stage Nameplates.


WHEREAS, SRI, the wholly owned operating subsidiary of SSI and currently the
employer of all Stage employees, signed the Agreement solely for purposes of
Section 13.1(a) of the Agreement, thereby agreeing that the Amended and Restated
Private Label Credit Card Program Agreement dated March 5, 2004 by and among
SSI, SRI and Bank was terminated in its entirety upon the full execution of the
Agreement and thereby terminating SRI’s status as a separate party to the
Agreement effective August 1, 2012.


WHEREAS, SSI and Bank entered into Amendment No. One to the Agreement effective
as of February 1, 2013 and Amendment No. Two to the Agreement effective as of
February 13, 2014.


WHEREAS, SSI and Bank now desire to amend the Agreement as set forth herein.


NOW, THEREFORE, in consideration of the terms and conditions hereof, and for
other good and valuable consideration, the receipt of which is hereby mutually
acknowledged by the parties, SSI and Bank agree as follows:



1

--------------------------------------------------------------------------------




1.
Definitions; References. Capitalized terms not otherwise defined in this
Amendment No. 3 are used herein as defined in the Agreement. Additionally, the
definition of “Insert” in Section 1.1 is hereby deleted in its entirety and
replaced with the following:



“Insert” shall mean marketing inserts to be inserted into the Billing Statement
or Credit Card mailer packages, including bangtails. Inserts shall also include
electronic marketing materials included with electronic Billing Statements or
emails.”


2.
Section 3.6(b) Credit Decisions - Test Credit Program. Pursuant to Section
3.6(b) of the Agreement, Bank hereby agrees to make available under the Plan the
test credit program described in Schedule 3.6(b)-2 attached hereto, subject to
the terms and conditions contained therein.



3.
Fees. SSI and Bank agree that SSI shall pay [****] Dollars ($[****]) per Account
opened under the Test Credit Program (the "Test Program Fee").



4.
Section 3.7 - Floor Limits. Section 3.7 of the Agreement is hereby modified such
that the floor limit shall be increased to [****] dollars ($[****]) and any
reference to the [****] dollar ($[****]) floor limit within the Agreement shall
be replaced with [****] dollars ($[****]).



5.
Retroactive Application: The scope of this Amendment No. 3 is not limited by the
date any or all parties signed this Agreement. The parties acknowledge that any
action undertaken prior to the date of the execution of this Amendment No. 3 was
in anticipation of, and shall be subject to, this Amendment No. 3 and the same
legal privileges and protections as though it had been undertaken after the
execution of this Amendment No. 3.



6.
Counterparts; Effectiveness. This Amendment No. 3 may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all of such counterparts shall together constitute one and the
same instrument.



7.
General. This Amendment No. 3 shall not be changed, modified or amended except
in writing and signed by both of the parties hereto. Except as specifically
amended in this Amendment No. 3, the provisions of the Agreement, as amended,
remain unaffected and in full force and effect. The provisions of this Amendment
No. 3 shall prevail in the event of any conflict between the provisions hereof
and the provisions of the Agreement.



IN WITNESS WHEREOF, SSI and Bank have executed this Amendment No. 3 in manner
and form sufficient to bind them on the Amendment No. 3 Effective
Date.                    
STAGE STORES, INC.
 
COMENITY BANK (formerly known as WORLD FINANCIAL NETWORK BANK)
 
 
 
 
 
By:
/s/ Oded Shein n
 
By:
/s/ John J. Coane n
 
 
 
 
 
 
Oded Shein n
 
 
John J. Coane n
Printed Name
 
Printed Name
 
 
 
 
 
 
CFO n
 
 
President n
Title
 
Title








2

--------------------------------------------------------------------------------






Schedule 3.6(b)-2


Test Credit Program
(Score Cut Plan)




(a)    The Score Cut Plan. Bank and SSI seek to determine the viability of
offering Credit Cards to Applicants within lower credit score bands than offered
prior to the implementation of the Score Cut Plan (as defined hereinafter). As
such, notwithstanding Section E(3)(a) of Schedule 3.1 of the Agreement, Bank has
established, and will implement, a test Account acquisition program which
approves certain applicants for Accounts whose credit scores are lower than
otherwise required for approval by Bank, pursuant to and subject to the terms
and conditions of this Schedule 3.6(b)-2 (the “Score Cut Plan”). Accounts issued
under the Score Cut Plan that would not have been approved and issued prior to
the implementation of the Score Cut Plan shall be referred to as “Score Cut Plan
Accounts”.


(b)    Establishment of the Score Cut Plan. The Bank shall offer the Score Cut
Plan pursuant to and subject to the terms and conditions of this Schedule
3.6(b)-2. The initial credit limit for each Score Cut Plan Account will not
exceed [****] dollars ($[****]), unless otherwise determined by Bank in its sole
discretion.


(c)    Treatment of Score Cut Plan Accounts. Except as otherwise provided in
this Schedule 3.6(b)-2, each reference to “Account(s)” in the Agreement shall
include Score Cut Plan Account(s)” and the parties’ respective rights and
obligations hereunder relative to the Plan shall also apply to the Score Cut
Plan.


(d)    Term and Termination of the Score Cut Plan.


(i)Bank agrees to test the Score Cut Plan by acquiring Score Cut Plan Accounts
during the period beginning on November 22, 2013 and ending on May 31, 2015 (the
“Score Cut Plan Initial Term”) unless terminated earlier solely pursuant to the
provisions set forth in clause (d)(iv) of this Schedule 3.6(b)-2, and to
evaluate the Score Cut Plan to help determine if Bank desires to continue the
Score Cut Plan after the Score Cut Plan Initial Term. Following the end of the
Score Cut Plan Initial Term, the Score Cut Plan shall continue until terminated
in accordance with clause (d)(iii)(x) or (z) of this Schedule 3.6(b)-2 if Bank
provides the notice described in clause (d)(iii) of this Schedule 3.6(b)-2 or if
such notice is not given, until the Score Cut Plan is terminated in accordance
with the terms of the Agreement.


(ii)At the end of the Score Cut Plan Initial Term, the parties shall mutually
evaluate the Score Cut Plan Profitability. For purposes of this Schedule
3.6(b)-2, “Score Cut Plan Profitability” shall be (A) measured over the Score
Cut Plan Initial Term; and (B) based on the combined profitability of each Score
Cut Plan Account opened at any time during the Score Cut Plan Initial Term.


(iii)Notwithstanding the foregoing, Bank may notify SSI in writing at any time
after the end of the Score Cut Plan Initial Term, but no more than [****]
([****]) days thereafter, of its desire to alter or discontinue the Score Cut
Plan for any reason. The parties will discuss the disposition of the Score Cut
Plan at the next regularly scheduled Plan

3

--------------------------------------------------------------------------------




Committee meeting following the receipt of notice from Bank, or if the next Plan
Committee meeting will not occur for more than [****] ([****]) days, then the
parties agree to hold a special Plan Committee meeting within [****] ([****])
days of SSI’s receipt of Bank’s notice. Except as otherwise agreed by the
parties, the following outcomes shall be available to the Plan Committee in the
event of a notice by Bank pursuant to this Section (d)(iii):


(x)    the Score Cut Plan is terminated as of the date of such Plan Committee
meeting; or


(y)    the Score Cut Plan may be modified, including without limitation by
revising the amount of fees paid from SSI to Bank, as decided by the Plan
Committee, and Bank and SSI shall enter into a new separate written amendment to
the Agreement that sets forth the terms and conditions of the new lower score
credit acquisition Account program.


(z)    If the Plan Committee does not reach agreement on the modification of the
Score Cut Plan within [****] ([****]) days after the Plan Committee meeting in
which the matter was discussed, then the Score Cut Plan shall terminate as of
the end of such [****] ([****]) day period.


(iv)    Notwithstanding anything in this Schedule 3.6(b)-2 or Schedule 3.1 to
the contrary: (A) Bank may discontinue the Score Cut Plan immediately by written
notice on the basis of Bank’s belief that the continued offering of the Score
Cut Plan violates Applicable Law (including any court or agency decisions and
orders and staff interpretations and guidance from applicable regulatory
agencies, all as determined by the reasonable opinion of Bank’s counsel) and (B)
SSI may terminate the Score Cut Plan immediately by written notice to Bank on
the basis of SSI’s belief that the continued offering of the Score Cut Plan
violates Applicable Law (including any court or agency decisions and orders and
staff interpretations and guidance from applicable regulatory agencies, all as
determined by the reasonable opinion of SSI’s counsel).


(v)    Following the discontinuation or termination of the Score Cut Plan, in
accordance with the terms of this Schedule 3.6(b)-2, Bank shall (A) cease to
approve new Score Cut Plan Accounts; and (B) continue to support Score Cut Plan
Accounts opened under the Score Cut Plan prior to the discontinuation or
termination of the Score Cut Plan in a manner that is consistent with the terms
of the Agreement and Applicable Law.

4